
	
		112th CONGRESS
		2d Session
		S. 3716
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To amend the Internal Revenue Code of 1986
		  to include vaccines against seasonal influenza within the definition of taxable
		  vaccines.
	
	
		1.Addition of vaccines against seasonal
			 influenza to list of taxable vaccines
			(a)In generalSubparagraph (N) of section 4132(a)(1) of
			 the Internal Revenue Code of 1986 is amended by inserting or any other
			 vaccine against seasonal influenza before the period.
			(b)Effective date
				(1)Sales, etcThe amendment made by this section shall
			 apply to sales and uses on or after the later of—
					(A)the first day of the first month which
			 begins more than 4 weeks after the date of the enactment of this Act, or
					(B)the date on which the Secretary of Health
			 and Human Services lists any vaccine against seasonal influenza (other than any
			 vaccine against seasonal influenza listed by the Secretary prior to the date of
			 the enactment of this Act) for purposes of compensation for any vaccine-related
			 injury or death through the Vaccine Injury Compensation Trust Fund.
					(2)DeliveriesFor purposes of paragraph (1) and section
			 4131 of the Internal Revenue Code of 1986, in the case of sales on or before
			 the effective date described in such paragraph for which delivery is made after
			 such date, the delivery date shall be considered the sale date.
				
	
		
			Passed the Senate
			 January 2, 2013.
			
			Secretary
		
	
	
	
